Citation Nr: 9927992	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-48 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for hypertension with hypertensive retinopathy.

2. Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture to the cervical spine at C4-C5 
with headaches.

3. Entitlement to a compensable disability rating for 
degenerative changes of the right elbow.

4. Entitlement to service connection for residuals of an 
injury to the right shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1988 to October 
1992.   

This matter was last before the Board of Veterans' Appeals 
(Board) in March 1997, on appeal from a January 1994 rating 
decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  Upon its last 
review, the Board remanded the appellant's claims relative to 
orthopedic disorders for an updated VA medical examination 
with specific inquiry towards those factors as enumerated in 
38 C.F.R. §§ 4.40 and 4.45 and the decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals and hereafter 
"Court" ) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board also remanded the appellant's claims for the RO to 
inquire as to whether the appellant desired to continue an 
appeal for a rating greater than originally assigned for 
hypertension.  

The Board notes that by rating decision dated in January 
1999, service connection was granted for headaches, as part 
of the appellant's service-connected cervical spine fracture 
residuals.  As will be discussed below, the Board is of the 
opinion that applicable law mandates that service connection 
be granted for a headache disorder as a separate disability, 
apart from the appellant's cervical spine disorder.  Esteban 
v. Brown, 9 Vet. App. 259 (1994). 
The Board notes that in his February 1994 Notice of 
Disagreement, the appellant raised a claim of service 
connection for a low back disorder.  By rating decision dated 
in October 1994, service connection was denied for the 
claimed disorder.  
The appellant has not submitted a Notice of Disagreement 
relative to the denial of service connection for a back 
disorder, and that matter is therefore not before the Board.


FINDINGS OF FACT

1. The appellant's diastolic pressure is not predominantly 
110 or more and his systolic pressure is not predominantly 
200 or more.

2. The appellant has a headache disorder which is separate 
and distinct from any other service-connected disability 
and which is characterized by non-prostrating attacks of a 
duration of from minutes to over one hour, relieved by 
medication.  

3. The appellant's cervical spine disorder is characterized 
by minimal loss of range of motion and minimal pain, 
without weakened movement, excess fatigability or 
incoordination.

4. The appellant's right elbow disorder is characterized by 
minimal to no loss of range of motion and minimal pain.

5. The appellant does not have a current right shoulder 
disability.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(1996 & 1998).

2. The criteria for a separate evaluation for a headache 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.25, 4.124a, Diagnostic Code 8100 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

3. The criteria for rating in excess of 10 percent for a 
cervical spine disability have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5290 (1998).

4. The criteria for a compensable rating for arthritis of the 
right elbow have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (1998).

5. The criteria for a compensable evaluation for migraines 
have not been met. 38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (1998).

6. The appellant's claim of entitlement to service connection 
for the residuals of an injury to the right shoulder is 
not well grounded.  38 U.S.C.A. §§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that while serving on active duty with 
the U.S. Navy in November 1989, the appellant fell and was 
treated for injuries to the head, neck, right elbow and right 
shoulder.  With the exception of the appellant's 
hypertension, the appellant's disabilities arise from this 
incident.  

With regard to the appellant's hypertension, retinopathy, 
cervical spine, and right elbow disorders, the appellant 
generally contends that the assigned and original disability 
ratings do not fully contemplate the severity of the 
disorders.  The appellant further contends that he continues 
to have residuals of an injury to the right shoulder, 
emanating from the November 1989 accident.

The resolution of the appellant's disability rating claims is 
to be resolved through the application of a schedule of 
ratings, which is predicated upon the average impairment of 
earning capacity.  Separate diagnostic codes identify various 
disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).

Because the appellant's claims have been in continuous 
appellate status since their original assignment of service-
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then discuss the applicable law in the context of 
its disposition of each of the appellant's claims.


CONTINUED ON NEXT PAGE


Entitlement to a disability rating in excess of 10 percent 
for hypertension with hypertensive retinopathy.

Factual Background

Shortly after his discharge from active service, the 
appellant underwent a VA physical examination in January 
1993.  He reported that he was not then taking any medication 
for hypertension.  His heart rate was noted to be regular.  
His blood pressure was 114/70 while seated, 106/76 when 
recumbent, and 114/86 while standing.  During an optometric 
examination, the appellant was diagnosed to have hypertensive 
retinopathy.  

At a January 1995 personal hearing before a hearing officer 
at the RO, the appellant testified in substance that he was 
not then taking any medication for hypertension.  He said 
that he monitored his own blood pressure, and that its 
average reading was 146/99.  

Subsequent to the hearing, VA medical records were received 
reflecting that in May 1994, the appellant's blood pressure 
was noted to be 123/75 and 146/92 in January 1995.  In 
February 1995 the appellant was prescribed Procardia.(r)

In May 1995, the appellant's hypertension was rated as 10 
percent disabling on the basis that it required continuous 
medication for its control.  (See Hearing Officer Decision, 
dated May 10, 1995.).  

The appellant underwent a vision examination in July 1998, 
conducted by H.U., M.D.  His best corrected vision was noted 
to be 20/20.  Examination of the conjunctivae, anterior 
chamber, cornea, iris and crystalline lens was clear 
bilaterally.  Examination of the eye revealed a small 
chorioretinal scar in the left eye, and mild arteriolar 
sclerosis in the arteries of both eyes.  The diagnostic 
impression was that the appellant had mild hypertensive 
retinopathy.  The examiner stated that although the appellant 
complained of occasional blurred vision and headache, there 
were no objective factors of disability presented.  The 
examiner further stated that the appellant's mild 
hypertensive retinopathy "should in no way decrease his 
ability to visually function either at work or in any leisure 
activity."  

The appellant underwent a general physical examination in 
August 1998, conducted by M.J.B., M.D.  The appellant 
reported headaches and blurring vision that he ascribed to 
his high blood pressure.  His blood pressure reading was 
noted to be 140/100 while seated, 140/102 and 144/100 while 
standing.  

Relevant Law and Analysis

Pursuant to 38 U.S.C.A. § 5107(a), claimants for VA benefits 
must generally submit evidence of well-grounded, or plausible 
claims.  A claim for an increased rating is regarded as a new 
claim and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992). In order 
to present a well-grounded claim for an increased rating of a 
service-connected disability, the veteran need only submit 
his or her competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 631, 632; see also Jones v. Brown, 
7 Vet. App. 134 (1994).  

In this regard, the Board finds initially that the 
appellant's claim is "well grounded" within the meaning of 
the law.  The finding of a well-grounded claims triggers VA's 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103, 3.159.  As will be discussed below, the Board finds 
that the appellant's claim relative to hypertension and 
hypertensive retinopathy has been fully developed.  

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 
11-97.  Thus, the appellant's hypertension must be evaluated 
under both the old and the new rating criteria to determine 
which version is most favorable to the appellant.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated. 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1996).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more. 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1998). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (1998)

In its whole, the record reflects that the appellant's 
hypertension is characterized by predominant diastolic blood 
pressure readings of not more than 100.  In particular, prior 
to the August 1998, the appellant's diastolic blood pressure 
was consistently recorded as being not more than 92 in 
January 1995.  In the August 1998 examination, the 
appellant's diastolic blood pressure was noted to be between 
100 and 102, and the appellant was noted to be under 
medication for its control.  

The Board finds that the currently assigned disability rating 
pertaining to the severity of the appellant's cardiovascular 
disorder is appropriate under both the formerly and presently 
applicable rating criteria.  The appellant's diastolic blood 
pressure readings cannot be found to be "predominantly" 110 
or more, and a 20 percent disability rating is therefore not 
appropriately assigned.  

The Board notes that hypertensive retinopathy has been 
diagnosed.  In this regard, the Court has held that when non-
overlapping symptoms are present of a service-connected 
disorder, the claimant may be entitled to separate ratings.  
Esteban, supra.;  see 38 C.F.R. § 4.14 (1998).  However, the 
Court has also held that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); see also Winn v. Brown, 8 Vet. App. 510, 515 
(1996) (Holding that a physical "defect" is not, in and of 
itself, a disability).   

In this case, there has been presented no evidence that the 
appellant has a disability presented by the diagnosed mild 
hypertensive retinopathy.  In particular, the July 1998 
optometric examiner specifically found that the defect 
"should in no way decrease [the appellant's] ability to 
visually function either at work or in any leisure 
activity."   

A disability rating greater than 10 percent for hypertension 
with hypertensive retinopathy is denied.  


Entitlement to a separate disability rating for a headache 
disorder

In a January 1999 rating decision, the RO characterized the 
appellant's service-connected cervical spine disability as 
"residuals, fracture, cervical spine C4-5 with headaches".  
Before proceeding to evaluate the appellant's cervical spine 
disability, the Board will consider whether a separate 
disability rating should be granted for headaches.

Factual Background

The appellant's service medical records reveal that in 
November 1991, he was treated for migraine headaches, 
described as being "off and on" during the previous three 
days.  He reported no emesis, double vision or seeing auras, 
although he complained of blurred vision during the course of 
the headaches.  Clinical examination resulted in normal 
neurological findings.  During follow-up examination in 
December 1991, the appellant again complained of headaches.  
No data was recorded as to their frequency and intensity.  
The appellant's pre-separation physical examination report is 
devoid of any mention of a continuing headache disorder.  

An August 1994 VA medical record reflects that the appellant 
complained of a headache of from 3 to 4 days duration.  A 
history of migraines was noted.  VA medical records reflect 
that in August 1997, the appellant was treated for a constant 
headache, described as "pressure like" in nature.  The 
appellant reported that he had had headaches for seven years.  

In July 1998, the appellant underwent a neurological 
examination, conducted by R.A.M., M.D.  The appellant stated 
that his headaches occurred up to five times per month, and 
were occipital and bitemporal in location.  He stated that 
these headaches were occasionally "pounding."  He also 
reported that the headaches could last from minutes to 
occasionally over one hour.  There were no complaints of 
memory or concentration changes, decreased vision, impaired 
vision, or of diplopia, dysarthria or dysphagia.  The 
appellant reported that he took Motrin(r) for his headaches, 
which relieved the pain within a few minutes.  

The examiner opined that the appellant's headaches were 
associated with his cervical spine disability, but that they 
were not associated with functional limitations.  

Relevant Law and Analysis

As noted above, by rating decision dated in January 1999, 
service connection was granted for a headache disorder, which 
was made part of the appellant's service-connected cervical 
spine fracture residuals, styled as "residuals, fracture, 
cervical spine C4-5 with headaches".  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
held that while evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided, it was possible for a veteran to have "separate and 
distinct manifestations," permitting different disability 
ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Review of the medical and lay evidence in this case reflects 
that the appellant has both a cervical spine disorder and 
headaches.   The appellant will therefore be granted service 
connection for a headache disorder as a disability separate 
from that of the cervical spine disorder.


Neurological disorders, such as headaches, are evaluated 
under the criteria as set forth in 38 C.F.R. §§ 4.120 to 
4.124a (1998).  The Board has carefully examined the various 
Diagnostic Codes generally applicable to neurological 
disorders, and finds that application of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 is appropriate in this case.  

Under that provision, a zero percent disability evaluation is 
for application when the disability picture is characterized 
by a severity of "less frequent attacks" than the criteria 
appropriately assigned a 10 percent rating.  As to the 
latter, a 10 percent rating is assigned when there are 
present characteristic prostrating attacks averaging one in 2 
months over the last several months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).  

The record reflects that the appellant's headache disorder 
does not approximate the requisite finding for the assignment 
of a 10 percent disability rating.  In particular, the 
appellant's headaches have not been assessed as 
"prostrating."  Indeed, the appellant has most recently 
reported that they last from minutes to over one hour at a 
time.  The appellant has further reported obtaining relief of 
his symptoms by the use of a commercially available 
medication.  Although not in reliance upon this issue, the 
Board observes that the July 1998 neurological examiner 
specifically found that the appellant's headaches were not 
associated with functional limitations.  

Plainly, although the appellant has a headache disorder, its 
symptoms do not meet the criteria for the assignment of a 
disability rating greater than zero percent.  

As is alluded to above, when the Board addresses in its 
decision a question that has not been addressed by the RO, in 
this case the disability rating to be assigned for a headache 
disorder, it must consider whether the appellant has been 
given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

As an initial consideration, it cannot be doubted that no 
prejudice inures to the appellant from the grant of service 
connection for a headache disorder, separate from the 
service-connected cervical spine disorder.  As to the 
assigned disability rating, the Board observes that VA's 
fundamental obligation would be to assist the appellant in 
the development of the claim.  In this regard, the appellant 
has already been afforded a comprehensive neurological 
examination, that recorded and accounted for the appellant's 
reported history, current complaints, and current clinical 
disorder.  There is no evidence in the record suggesting that 
there exists other evidence that has not been obtained.  
Moreover, the appellant has consistently reported to medical 
examiners that he had a headache disorder of the type and 
severity as are described above.  

Under these circumstances, the Board concludes that the 
appellant has been accorded ample opportunity to fully 
present his claim as to a headache disorder, and the Board's 
curative action in this decision could not be prejudicial.

In summary, for the reasons and bases stated above the Board 
concludes that a separate disability rating should be 
assigned for headaches; a zero percent disability rating for 
migraine headaches is assigned.  

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture to the cervical spine at C4-C5 

Factual Background

During a January 1993 VA physical examination, tenderness 
upon palpation was noted over the cervical prominence.  
Active flexion of the neck was to 40 degrees, extension was 
to 20 degrees, lateral flexion to both left and right was to 
30 degrees, and rotation to both left and right was to 40 
degrees.  All movements caused posterior neck pain.  
Radiographic examination revealed minimal degenerative 
changes without disc space narrowing.  A soft tissue mass was 
noted at the C5 and C6 level.

In January 1995, the appellant testified that he wore a soft 
cervical collar at night, and that he took Tylenol(r) and 
Motrin(r) for pain.  He stated that when he woke in the 
morning, he would have a stiff neck.  He stated that his neck 
stiffness lessened during the day but that it "comes up 
again."  He stated that he sometimes experienced daily neck 
pain and sometimes it "comes and goes."  

The appellant submitted a January 1995 letter reflecting that 
he had been found unsuitable for employment with the U.S. 
Postal Service because of his neck injury.  The letter 
reflects that the determination was based upon a review of 
documents submitted by the appellant to a physician employed 
by the postal service.  The physician found that the 
appellant's head injury presented a "moderate risk" with no 
continuous bending, twisting of the back or neck with no 
heavy lifting over 30 pounds.  Based upon his review of the 
documents submitted by the appellant, the physician found 
that the appellant was assessed as a "moderate risk" and 
was therefore physically unsuitable for employment. 

In August 1998, the appellant underwent an orthopedic 
examination conducted by J.B.R., M.D.  The appellant reported 
intermittent neck pain and stiffness for the majority of the 
time.  He reported a feeling of neck weakness and 
fatigability and lack of endurance that occurred on an almost 
daily basis.  

Upon clinical examination, the appellant was noted to be a 
"healthy-appearing, well-muscle[d] symmetric" male.  The 
neck was noted to be symmetrical and well-muscled at its 
base.  His trapezius muscle masses were "bulging and quite 
prominent."  He reported diffuse pull-away type tenderness 
to light touch from the occiput to the base of the neck, and 
the examiner reported that any light palpation in any of 
these areas produced a sharp pain and discomfort.  Downward 
pressure on the appellant's cranium in the standing position 
with the examiner's little finer produced facial grimacing 
and complaints of pain and discomfort.

Upon range of motion testing, the appellant was not able to 
move his neck more than one to two degrees in either 
direction.  The examiner reported that attempts at providing 
further active assistive motion were met with active 
resistance and complaints by the appellant of pain and 
discomfort.  However, the examiner reported that when the 
appellant was not aware of being observed, the appellant 
displayed a normal range of motion of the neck.  The 
appellant's neck range of motion was also observed during the 
course of examination of other body systems, and the 
appellant was again noted to display normal range of neck 
motion.  The examiner also reported that when he reentered 
the room unexpectedly on several occasions, he observed the 
appellant's neck in "degrees of motion markedly at variance 
with his tested range of motion." 

The examiner stated that he believed the appellant's cervical 
spine motion to be from zero to 45 degrees of flexion, zero 
to 45 degrees of extension, and rotation and lateral flexion 
to the left and right of from zero to 60 degrees.  

The examiner opined that the severity of the appellant's 
cervical spine disorder was minimal.  He stated that although 
radiographic study detected some degenerative changes of the 
cervical spine, the appellant's visible behavior was of pain 
magnification.  The examiner commented that the appellant's 
pain magnification was demonstrated by the appellant's 
reaction to downward pressure on his cranium, because the 
appellant displayed pain behavior, complaints, and discomfort 
that did not produce these manifestations in a nonfunctional 
person.  He commented that the appellant did not have 
adequate pathology to support his subjective complaints.  The 
appellant's service-connected disorder did not produce 
weakened movement, excess fatigability, or incoordination.  
The examiner commented that the appellant had the physical 
appearance of a well-muscled, athletic individual.  

Relevant Law and Analysis

The appellant has reported that the symptoms of his service-
connected cervical spine disorder are more severe than are 
contemplated by the currently assigned disability rating.  
Given his report, the appellant has submitted a well-grounded 
claim.  Proscelle, supra.  

Once a claim has been found to be well grounded, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim or is in equipoise.  See Gilbert, 1 Vet. App. at 
55.  If the preponderance of the evidence is against the 
claim, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Under the law, the evaluation of the appellant's service-
connected cervical spine disability is determined on the on 
the degree to which motion of the cervical spine is limited.  
38 C.F.R. Part 4, Diagnostic Code 5290.  Slight and moderate 
limitation of cervical motion warrant ratings of 10 and 20 
percent, respectively.  Severe limitation of motion calls for 
a 30 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1998).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

A critical component in this determination is the degree of 
functional loss occasioned by the service-connected disorder.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (1998).  The Court has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca, supra; 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1998).

The appellant's cervical spine disability is assigned a 10 
percent rating, thus indicating that it is characterized as 
"slight" in its impact upon the resulting range of motion 
loss.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  After 
carefully reviewing all medical and lay evidence of record, 
the Board finds that the preponderance of the evidence is 
clearly against the claim of entitlement to a disability 
rating greater than is currently assigned.

The January 1993 VA physical examination reflects that 
shortly after he left active Naval service, the appellant's 
cervical spine injury was resulting in minimal loss of motion 
with posterior neck pain.  Evidence adduced since that time, 
particularly that authored by competent medical 
professionals, does not reveal that the appellant's 
disability has worsened to a level which could be 
characterized as "moderate."

The Board first notes that the appellant's rejection for a 
position with the U.S. Postal Service was apparently not 
based upon a physical examination.  Instead, the record 
reveals that the appellant's medical records were reviewed by 
a physician employed by the Postal Service.  It further 
appears that the medical records were those presently 
contained in the appellant's claims folder, up to January 
1995.  The appellant's rejection for a position with the 
Postal Service is not determinative, in and of itself, of the 
severity of the appellant's disorder.  In particular, the 
Postal Service's physician characterization of the 
appellant's physical state presenting a "moderate risk" is 
not tantamount to a finding that the appellant's disability 
is manifested by moderate loss of limitation of motion as 
that term in contemplated in the applicable VA Rating 
Schedule.  Moreover, from a chronological standpoint, the 
Postal Service physician clearly did not have the benefit of 
review of the August 1998 examination, and therefore based 
his or her medical assessment upon a less complete record 
than is now present before the Board.  

The Board has compared the January 1993 VA physical 
examination, the Postal Service rejection notice, and the 
August 1998 orthopedic examination.  It is abundantly clear 
from the tenor of the latter report that the appellant is 
exaggerating the severity of his symptoms, and his report is 
belied by the competent medical evidence.  The Board notes 
the examiner's multiple observations that when unaware that 
he was being observed, the appellant continually displayed 
normal range of motion, and ability "markedly at variance" 
with what the appellant protested that he could not do 
because of pain.  The examiner's report that the appellant 
did not have adequate pathology to support subjective 
complaints, and observation that the appellant was reporting 
symptoms that would not be present in a non-functional person 
is highly probative evidence that the appellant is incredible 
in his account of the severity of his symptoms.  To the 
extent that the examiner was able to gauge the appellant's 
range of motion, his assessment reveals that the appellant's 
cervical spine disability is slight in its limitation of 
motion.  

The appellant has reported wearing a soft neck brace at 
nighttime.  The Board observes that under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, the residuals of fracture of a vertebra 
warrant a 60 percent evaluation where there is no evidence of 
spinal cord involvement, but where abnormal mobility is 
present requiring a neck brace (jury mast).  In other cases, 
residuals are to be rated on the basis of resulting definite 
limitation of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. § 
4.71a, Diagnostic Code 5285.  In this case, there is no 
evidence of spinal cord involvement, no abnormal mobility was 
found and there is no evidence that the appellant's neck 
brace was required. 

For the above stated reasons and bases, the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim.  A disability rating greater than 10 
percent for a cervical spine disorder is denied.  

Entitlement to a compensable disability rating for 
degenerative changes of the right elbow.

Factual Background

During the January 1993 VA physical examination, the 
appellant was noted to have minimal degenerative arthritis of 
the right elbow.  His left elbow was found to be 
"unremarkable."  

In January 1995, the appellant testified that he had right 
elbow pain and stiffness.  He stated that he was not able to 
fully extend his elbow.  

During the August 1998 orthopedic examination conducted by 
Dr. R., the appellant complained of right elbow stiffness.  
He reported it to be constant, also with constant pain around 
the lateral elbow.  The elbow reported that he experienced a 
feeling that the elbow would lock.  He reported having a 
"flare-up" twice in the previous 10 years, lasting from one 
to three hours.  

As is noted above, the appellant was observed by the examiner 
to be a "healthy-appearing, well-muscle[d] symmetric" male 
upon clinical examination.  The appellant held his elbow at 
his side, fixed in 10 degrees of flexion, and resisted any 
further extension or flexion, complaining of marked pain and 
discomfort with their attempted motion.  The examiner 
reported that he was able to achieve 30 degrees of supination 
of the elbow, but that the appellant then resisted any 
attempts to further supinate the elbow beyond the neutral 
position.  However, the examiner reported that when he 
unexpectedly reentered the room, the appellant was observed 
to have his elbow held in front of him on the table flexed at 
90 degrees.  The examiner commented that given this 
observation, the appellant's elbow range of motion was 
considered to be normal.  

The appellant also professed an inability to make a fist with 
his right hand.  The examiner reported that the appellant 
"merely opposed his thumb and little fingertips rather 
weakly" and that he complained of tenderness, sharp pain and 
discomfort about the right elbow to palpation over the medial 
and lateral humerale condylar areas.    

Radiographic examination of the radiocapitellar joint space 
revealed it to be well preserved, with no osteophytes and no 
apparent joint space narrowing.  The spaces between the 
distal humerus on the ulnar were also smooth and regular.  
There was no narrowing and no asymmetry and no osteophytes.  
The examiner commented that the degree of elbow motion 
exhibited upon radiographic study was "at marked variance 
with the active motion" the appellant displayed during the 
clinical examination.  

The examiner commented that the appellant's subjective report 
was not supported by clinical findings.  The findings of the 
appellant's active resistance of range of motion were 
immediately refuted by serial observations and observations 
at moments when the appellant was not expecting to be 
observed.  The examiner commented that he considered the 
appellant's elbow range of motion to be extension to zero 
degrees, flexion from zero to 140 degrees, supination from 
zero to 80 degrees, and pronation from zero to 80 degrees.  

Relevant Law and Analysis

The appellant has reported that the symptoms of his service-
connected right elbow  disorder are more severe than are 
contemplated by the currently assigned disability rating.  
Given his report, the appellant has submitted a well-grounded 
claim.  Proscelle, supra.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1998) apply to traumatic arthritis and provide that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  Pursuant to Diagnostic Code 
5003, arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
In the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation. See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

In January 1993, the appellant was diagnosed to have minimal 
arthritis of the right elbow, and the resulting disorder was 
therefore rated based upon limitation of motion of the 
affected part.  During the August 1998 orthopedic 
examination, the appellant in substance reported constant 
right elbow pain and stiffness, as well as an inability to 
flex, extend, or supinate his arm to any significant extent.
  
The medical evidence relating to the appellant's reported 
severity of his right elbow disorder clearly reveals that he 
is incredible, and that he is exaggerating the severity of 
his disorder.  Although the appellant fixed his elbow at his 
side in 10 degrees of flexion and limited supination, and 
protested further movement on the basis of anticipated pain, 
the examiner noted that the appellant, when unobserved, had 
his elbow held in front of him at 90 degrees of flexion.  The 
examiner specifically noted that the appellant's report was 
not supported by clinical findings and his repeated serial 
observations and observations made when the appellant was 
unaware.   

The Board finds that the examiner's report regarding the 
appellant's true range of right elbow motion is particularly 
probative as to the level of disability.  Examination of 
those findings (i.e., the appellant has a range of motion of 
flexion to 140 degrees, extension to zero degrees, , 
supination to 80 degrees, and pronation to 80 degrees) in 
light of the applicable diagnostic codes relative to the 
ratings of disabilities for the elbow and forearm make clear 
that the appellant has not manifested symptoms which would 
warrant the assignment of a compensable disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5213, 
respectively).  

The Board has carefully considered the provisions 38 C.F.R. 
§§ 4.40 and 4.45, relative to the functional loss occasioned 
by the service-connected right elbow disorder.  However, 
although the appellant has reported significant pain, as is 
noted above his account is belied by the medical evidence of 
record.  Further, from the extensive observations of the 
August 1998 orthopedic examiner, (in particular those made 
when the appellant was unaware and was therefore not 
exaggerating his symptoms) there is no evidence that the 
appellant has sustained any functional loss of the right 
elbow.  Indeed, the Board notes the specific provision that 
functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion as discussed in 38 C.F.R. § 4.40.  The 
medical evidence of record, in particular the August 1998 
examination report, reveals that the appellant's disorder may 
not be so characterized.  

For the reasons and bases expressed above, the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim.  A compensable rating for a right 
elbow disability is accordingly denied.  

Entitlement to service connection for the residuals 
of an injury to the right shoulder

Factual Background

As is noted above, while on active duty in November 1989, the 
appellant fell on board his vessel, sustaining a cervical 
spine avulsion fracture.  Among other symptoms, he complained 
of right shoulder pain, and was noted to have contusions 
about the right shoulder.  Tenderness was noted over the 
acromioclavicular joint.  Clinical examination of the right 
shoulder found it to be normal in shape, with full range of 
motion and normal sensation and circulation.  Radiographic 
examination of his shoulder resulted in normal findings.  

A December 1989 chronological record reflects that the 
appellant was then "doing well with no pain and full" range 
of motion.  The results of a clinical examination were termed 
as "benign."  The appellant was returned to full duty.  In 
August 1992, the appellant completed a medical history 
questionnaire prior to his separation from the Armed Forces.  
The appellant specifically denied having swollen or painful 
joints, bone, joint, or other deformity, or a painful or 
"trick" shoulder or elbow.  The appellant also stated that 
he was in good health.  Clinical examination found the 
appellant's upper extremities to be normal.   

During a January 1993 VA examination, the appellant 
complained of pain in both shoulders, although  abduction and 
adduction were noted to be normal.  Radiographic examination 
of the appellant's shoulders resulted in normal findings.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

During the August 1998 orthopedic examination conducted by 
Dr. R., the appellant reported right shoulder pain that 
occurred three times per week, and lasted for two hours.  
Upon clinical examination, the examiner reported that the 
appellant's shoulder musculature was symmetrical, and the 
appellant appeared to have power muscle development about 
both shoulders.  There was no wasting nor atrophy.  The 
appellant reported tenderness to light palpation from the 
right clavicle at the sternoclavicular joint along the 
clavicle, along the acromioclavicular joint, along the 
subacromial bursal areas and along the posterior aspect of 
the shoulder girdle.                                          

The examiner commented that palpation "on almost any area is 
met with marked pain protestations."  He reported that 
active range of motion of the right shoulder was actively 
resisted.  The appellant held his shoulder to his side, and 
the appellant professed an inability to actively flex, extend 
or rotate the shoulder in any direction.  When the examiner 
removed the appellant's dressing gown on physical examination 
of the left shoulder, the appellant professed an inability to 
put the gown back on the right shoulder because of pain and 
discomfort.  However, the examiner noted that when the 
appellant was left alone and examined again unexpectedly, he 
was found to be able to resume the wearing of his gown.  The 
examiner commented that he was unable to observe the patient 
actively elevate the shoulder, but that its range of motion 
was considered normal.  

Radiographic examination of the right shoulder showed a 
normal appearing glenohumeral joint space, without arthritic 
changes, bony texture changes or hypertrophic spurring.  The 
examiner noted that the x-ray studies were undertaken in 
marked degrees of difference in rotation, evidencing that the 
appellant had shoulder rotation capability.  Internal and 
external rotation views did not show any bony or soft tissue 
abnormalities about the right shoulder.  The examiner 
commented that the appellant had "no" radiographic findings 
relative to the right shoulder, and further opined that the 
appellant's behavior was one of "pain modification."  

As noted above, the examiner commented that the appellant's 
subjective complaints were not supported by adequate 
pathology, and the appellant's active resistance of range of 
motion were immediately refuted by serial observations and 
observations at moments when the appellant was not expecting 
to be observed.  The examiner stated that assessment of the 
appellant's shoulder motion was problematic because of an 
"extremely heavy subjective overlay."  The examiner 
commented that based upon the level of magnification 
presented by the appellant's subjective reports, his shoulder 
range of motion would be normal with extension from zero to 
50 degrees, flexion from zero to 180 degrees, adduction from 
zero to 50 degrees, abduction from zero to 180 degrees, 
external rotation from zero to 90 degrees, and internal 
rotation from zero to 90 degrees. The examiner diagnosed the 
appellant to have "impingement syndrome" of the right 
shoulder.   

Relevant Law and Analysis

As is noted above, it is the appellant's predicate obligation 
to submit a well-grounded claim.  In order for the 
appellant's claim to be well grounded, there must have been 
presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); see Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,   7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

After carefully reviewing all of the medical and lay evidence 
of record, the Board finds that the appellant has not 
submitted a well-grounded claim of entitlement to service 
connection for a right shoulder injury.  Specifically, the 
evidence does not show that the appellant has a present 
disability, and his claim therefore fails upon the initial 
prong of the Caluza test, supra.   

The Board observes that at the stage of determining the 
plausibility of a claim, the credibility of a statement 
offered in support of the claim is generally presumed.   King 
v. Brown, 5 Vet. App. 19, 21 (1993).  However, the 
presumption of credibility does not apply if the evidence is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); see Samuels v. West, 1 1 Vet. App. 433, 436 
(1998) (Where the veteran sought service connection for post-
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors); see also Godfrey v. Brown, 7 Vet. App. 
398, 407 (1995) (Where the report of the Social Security 
Administration [SSA] reflected that its findings were based 
on the veteran's disability encompassing a "twenty-year 
history of back problems," as evidenced by "medical 
evidence" and the medical evidence as evidenced in the SSA 
file showed no such history, the SSA statement cannot be 
presumed to be credible when on its face it conflicts with 
the lack of substantiation for it in the very medical 
evidence on which it is expressly premised).

Given the report of the August 1998 orthopedic examiner, the 
Board does not accord credibility to the appellant's accounts 
of right shoulder pain and other pathology.  In particular, 
although the appellant then reported a virtual inability to 
move his right shoulder, the examiner's observations clearly 
reflect that the appellant is exaggerating his symptoms, and 
there is no present right shoulder disability within the 
meaning of VA laws and regulations.  

Although the appellant has recently been diagnosed as having 
"impingement syndrome," the clinical findings as to full 
range of motion of the right shoulder make clear that there 
is no resulting disability from the diagnosis.  Moreover, 
recent X-ray studies, as in the past, revealed no pathology 
whatsoever.  It appears that the examiner's diagnosis of 
impingement syndrome", which is inconsistent with the 
examination findings of no right shoulder pathology, was 
based on statements of intermittent shoulder pain made by the 
appellant.  A medical diagnosis, however, is only as credible 
as the history on which it was based.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); see also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [ a diagnosis "can be no better than the 
facts alleged by the appellant."].

In sum, the examiner's observation that the appellant had 
normal shoulder radiographic studies and the clinical finding 
that the appellant's subjective symptoms were not supported 
by pathology render the inconsistent and unsupported 
diagnosis worthless.  Absent a currently manifested 
disability, the claim is not plausible and is therefore 
denied as not well grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); see Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  



ORDER

A disability rating greater than 10 percent for hypertension 
with hypertensive retinopathy is denied.

A separate noncompensable disability rating for migraine 
headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 is 
granted.

A disability rating greater than 10 percent for the residuals 
of a fracture to the cervical spine is denied.

A compensable disability rating for degenerative changes of 
the right elbow is denied.

A well-grounded claim not having been presented, service 
connection for the residuals of an injury to the right 
shoulder is denied.




		
	Barry F. Bohan	
	Member, Board of Veterans' Appeals



 
  The Board notes that in the January 22, 1999 Supplemental Statement of the Case, 
the RO noted that the July 1998 examiner's opinion that the appellant had no 
cognizable disability resulting from hypertensive retinopathy.  It therefore cannot be 
said that the appellant has not been notified of this aspect of his claim and further 
that he has not been afforded an opportunity to comment upon it or produce further 
evidence.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

  The Board notes that the appellant's headaches have been periodically associated 
with both his cervical spine disorder and the service-connected hypertension.  (See, 
e.g.,  Hearing Officer decision, May 1995.).  However, irrespective of its etiology  
and absent the applicability of a diagnostic code with specific reference to a 
headache symptomatology in its criteria, the appellant has a headache disorder that 
is appropriately evaluated as a separate disability.  Esteban, supra.   

  The appellant apparently submitted VA medical records in support of his 
application for a position with the postal service.  The Board notes in this regard 
that a copy of the appellant's VA medical records includes a Request for and 
Consent to Release VA Medical Records, signed by the appellant on January 3, 
1995.  In the form, the appellant informed VA that he needed the records for the use 
of an "employer."  The letter informing the appellant that he had been rejected for 
postal service is dated January 23, 1995, after the appellant requested that he be 
provided copies of his VA medical records. 

